Citation Nr: 0909874	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  07-18 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hepatitis C.  

2.  Entitlement to service connection for hepatitis C.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection right 
and left knee disabilities.  

4.  Entitlement to service connection for a bilateral knee 
disability.  

5.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).  

6.  Entitlement to service connection for PTSD.  



REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to March 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from and February 2007 and October 2007 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  In the February 2007 decision, 
the RO denied service connection for bilateral knee strain 
and determined that new and material evidence had not been 
submitted to reopen a claim for entitlement to service 
connection for PTSD.  In the October 2007 decision, the RO 
denied service connection for hepatitis C.  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an October 2004 rating decision, the RO denied the 
Veteran's claims for service connection for hepatitis C and 
right and left knee disabilities.  The RO notified the 
Veteran the following month of those decisions and of his 
appellate rights.  The Veteran did not initiate an appeal of 
those decisions.  

2.  In an October 2004 rating decision, the RO denied the 
Veteran's claim for service connection for PTSD and notified 
him the following month of that decision and of his appellate 
rights.  The Veteran did not perfect an appeal of that 
decision.  

3.  Evidence has been received since the October 2004 rating 
decision, which is not cumulative or redundant of other 
evidence of record and which raises a reasonable possibility 
of substantiating the claims for service connection for 
hepatitis C, right and left knee disabilities, and PTSD

4.  The Veteran does not have hepatitis C as the result of 
his service.  

5.  The Veteran's right and left knee disabilities did not 
have onset during his active service, arthritis of either 
knee did not manifest within one year of separation from 
active service, and any current right and/or left knee 
disability is not otherwise related to his active service.  


CONCLUSIONS OF LAW

1.  The October 2004 rating decision, in which the RO denied 
the Veteran's claims for service connection for hepatitis C 
and right and left knee disabilities, is final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.104(a).  

2.  The October 2004 rating decision, in which the RO denied 
the Veteran's claim for service connection for PTSD, is 
final.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§ 3.104(a), 20.1103 (2008).  

3.  Evidence added to the claims file since the October 2004 
rating decision that denied service connection for hepatitis 
C, right and left knee disabilities, and PTSD, is new and 
material, and the claims are reopened.  38 U.S.C.A. §§ 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).

4.  The criteria for service connection for hepatitis C have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.1(n), 3.102, 3.301, 3.303 (2008).  

5.  The criteria for service connection for a disability of 
either knee have not been met.  U.S.C.A. §§ 1101, 1110, 1112, 
5107 (West 2002 & Supp. 2008); 38 C.F.R.  §§ 3.102, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Prior to receipt of the Veteran's most recent claims for 
service connection for PTSD hepatitis C, and a right and left 
knee disorder, the RO had previously denied earlier claims 
for service connection for these disabilities.  As explained 
below, the Veteran either did not initiate, or did not 
perfect, appeals to the Board of those denials and the 
decisions thus became final.  

In general, decisions that have become final may not 
thereafter be reopened and allowed.  38 U.S.C.A. 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claims may be 
reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. 
West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  However, the Board 
does not weigh the relative weight of evidence when 
determining whether to reopen a claim.  See Elkins v. West, 
12 Vet. App. 209, 218-19 (1999) (en banc) (holding that the 
Board must reopen a claim before weighing the probative value 
of the evidence).  

Although the Board does not weigh the evidence nor assess the 
credibility of the evidence when deciding whether to reopen a 
previously denied claim, the same is not true when deciding 
the merits of the claim.  Indeed, the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  As to the Board's 
determinations regarding credibility, the Federal Circuit has 
stated "This is not to say that the Board may not discount 
lay evidence when such discounting is appropriate.  Rather, 
the Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc."  Buchanan v. Nicholson, 451 F3.d 1331, 
1336-37 (Fed. Cir. 2006).  

Hepatitis C - new and material evidence

Service connection for hepatitis was initially denied in a 
rating decision dated in April 1976.  The Veteran did not 
initiate an appeal of that decision and the decision became 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  

The Veteran again filed a claim for service connection for 
hepatitis C in October 2003.  In an October 2004 rating 
decision, the RO determined that new and material evidence 
had not been submitted to reopen his claim.  That decision 
and a copy o his appellate rights were mailed to the on 
November 16, 2004.  

In a writing received by the RO in October 2005, the Veteran 
stated the following: "1 I want to file a NOD on my denial 
of PTSD that was denied on 10/13/04.  2  I also want to 
reopen my claim for Hepatits C."  This statement did not 
initiate an appeal of the October 2004 denial of service 
connection for hepatitis C because the Veteran neither 
expressed disagreement with that decision nor indicated that 
he wished to appeal that decision to the Board.  See 
38 C.F.R. § 20.201.  

That same month, the RO sent the Veteran a letter informing 
him that his claim had not been reopened, that no further 
action would be taken, and provided him with the information 
regarding new and material evidence necessary to reopen his 
claim.  

At the time of receipt of the letter from the Veteran in 
October 2005, the October 2004 decision in which the RO 
denied service connection for hepatitis C had not yet become 
final.  Because the decision had not yet become final, the 
decision could not be reopened.  The letter did express an 
intent to obtain VA benefits for disability due to hepatitis 
C.  Thus, this letter was another claim for service 
connection for hepatitis C.  

The October 2004 decision is the last final denial of service 
connection for hepatitis C.  Hence, whether new evidence has 
been submitted to reopen the Veteran's claim is measured from 
the date of the October 2004 decision.  

Service connection for hepatitis was initially denied in an 
April 1976 rating decision because the disease was not found 
on the veteran's separation medical examination of March 
1976.  Thus to reopen this claim, evidence submitted after 
October 2004 must tend to show that the Veteran's hepatitis C 
was either had onset during his service or was caused by an 
event during his service.  

In an October 2005 VA outpatient clinic note, a physician 
assistant documented that the Veteran had a history of 
chronic hepatitis C, first seen in May 2005.  The physician 
assistant stated as follows:

He says he is still not sure he wants 
treatment, but he wants to file for 
service connection and says he needs 
something from me.  I explained that I 
cannot say when he got infected with HCV, 
but if his service records show elevated 
AST/ALT, he shouldn't have a problem 
getting S.C.  

This note is dated in October 2005 and is therefore new 
evidence.  The note refers to a means of determining if the 
Veteran's hepatitis C had onset during service and thus goes 
directly to the basis for the denial of his claim on the 
merits.  The claim is therefore reopened.  




Hepatitis C - Merits

Service treatment records document that the Veteran presented 
in June 1973 with a two week history of epigastric pain, 
nausea, vomiting and 15 pound weight loss.  He was admitted 
to a military hospital wit ha presumptive diagnosis of 
hepatitis.  There was no known exposure to toxins or reported 
history of injections in the past six months.  

Physical examination was normal other than scleral icterus, 
hepatomegaly with the liver palpable 7 centimeters below the 
right costal margin and nontender.  Urinalysis was positive 
for bile but otherwise normal.  Serum triglycerides were 
slightly elevated.  Liver function studies revealed a mild 
elevation in serum glutamic oxaloacetic transaminase (SGOT or 
AST) and rise in glutonate pyrovate transaminase (SGPT or 
ALT).  

The elevated AST and ALT, taken together with the October 
2005 VA physician assistant's note, is some evidence that 
hepatitis C had onset during the Veteran's service.  

In October 2007, VA afforded the Veteran a medical 
examination with regard to his claim for service connection 
for hepatitis C.  Laboratory tests showed that the Veteran 
does have hepatitis C.  The physician interviewed the Veteran 
and indicated that the claims file had been reviewed.  The 
Veteran reported that he was first told that he had hepatitis 
C when he was incarcerated in the year 2000.  In recounting 
the Veteran's relevant history, the physician reported that 
the Veteran had multiple risk factors, including intravenous 
and intranasal drug use from 1969 to 2001 and multiple 
episodes of unprotected sex during service.  

This physician provided a medical opinion, stating that the 
Veteran's present diagnosis of hepatitis C is less likely 
than not from his service days or a result of his infectious 
hepatitis in the service and is more likely than not 
secondary to his drug abuse, providing evidence against this 
claim.  

The Board finds this opinion highly probative as to how and 
when and how the Veteran contracted hepatitis C.  The 
examiner rendered the opinion after a review of the claims 
file, examination of the Veteran, and interview with the 
Veteran.  The examiner had significant data upon which to 
base the opinion; the examiner, a physician, referred to the 
facts of the case and referred to risk factors for the 
disease.  This tends to show that the opinion was a product 
of reliable principles and methods applied reliably to the 
facts of the case.  See Nieves-Rodriguez, 22 Vet. App. 295 
(2008).  

A review of the record shows that the reports of drug abuse 
referred to by the examiner are well supported by the 
Veteran's own statements.  In a letter dated in March 2004, 
the Veteran referred to his service during the Vietnam War as 
follows:  

During this war I was such a nervous 
wreck, scared, saddened and doubtful, to 
the point where I had to replace these 
feelings of fear with something in order 
to maintain my sanity.  But most of all, 
to help me uphold the law and honor I had 
pledged and agreed to prior to my 
experience of war.  Due to this 
experience, I was introduced to several 
drugs (such a marijuana, cocaine, opium, 
etc) where I found that I could use these 
drugs and get high.  This at the time 
made my job and thing a little better to 
cope with.  Actually, the place seemed 
easier to deal with after I started using 
drugs frequently.  This was on a day to 
day basis.  

The Veteran went on to describe drug use after service and up 
until his incarceration decades later.  

Also submitted by the Veteran is a report of psychological 
evaluation conducted by "J.S.", Ph.D. in March 2005.  Dr. 
J.S. recorded the Veteran's report that he began using drugs 
during service, including cocaine, which he continued to use 
on a daily basis for decades.  July 2005 VA mental health 
addiction specialist notes document the Veteran's report of 
using drugs in service, initially heroin, and then cocaine.  

Of note are medical records from the Texas Department of 
Criminal Justice include a medical history dated in September 
2002, in which the Veteran indicated that he had 
nonintravenous drug use but not intravenous drug use.  The 
Board has considered that this report conflicts with the 
statement in the October 2007 report of VA examination in 
which the physician recorded that the Veteran had a history 
of intranasal and intravenous drug abuse.  

The examiner clearly interviewed the Veteran during that 
examination.  As between the physician who examined the 
Veteran and the Veteran, the Board finds that the physician 
would have no obvious motivation to record other than the 
truth.  Despite the report of no intravenous drug abuse in 
the prison medical records, the Board finds that the Veteran 
did report intravenous drug abuse during the October 2007 
examination, providing evidence against his own claim.  

This is not determinative however.  Clearly the Veteran's 
reported three decade use of cocaine indicates the intranasal 
use documented in the October 2007 examination report.  As 
the examiner's opinion relied on both intravenous and 
intranasal drug use by the Veteran, as means by which he 
acquired hepatitis C, the intranasal drug use sufficiently 
supports the opinion.  

The reason that this is important is because service 
connection is not available for a disability caused by 
misconduct during service.  See 38 C.F.R. §§ 3.1(n), 
3.301(d).  Direct service connection maybe granted only when 
a disability was incurred or aggravated in line of duty and 
not due to the veteran's own willful misconduct or, for 
claims filed after October 31, 1990, the result of the 
veteran's abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  
Drug abuse means the use of illegal drugs.  38 C.F.R. 
§ 3.301(d).  

The preponderance of the evidence shows that the Veteran's 
hepatitis C was caused by the use of illegal drugs.  The 
Veteran filed his current claim after October 1990.  Hence, 
whether the illegal drug use that caused his hepatitis C 
occurred during service or since service does not matter.  In 
either case, service connection for hepatitis C is not 
warranted.  

Because the preponderance of evidence is against the 
Veteran's claim for service connection for hepatitis C, his 
appeal as to this issue must be denied.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).  

Bilateral knee disability - new and material evidence

Service connection for right and left knee disabilities was 
denied in the October 2004 rating decision.  The Veteran did 
not initiate an appeal of that decision and the decision 
became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 3.104(a).  

The bases of the denial of service connection for a right 
knee disability was that the Veteran did not have a right 
knee disability and that there was no injury, disease of 
event involving the Veteran's right knee during service.  The 
basis for denial of service connection for a left knee 
disability was that the Veteran's current left knee 
disability did not have onset during service and was not 
caused by his service.  

In June 2006, the Veteran filed a claim for service 
connection for a knee disability as secondary to his service 
connected back disability.  Of note is that this is not a new 
claim but rather a claim to reopen.  The determination of 
whether a claim is a new claim as opposed to a petition to 
reopen a previously denied claim does not depend on the 
theory of service connection asserted.  Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008).  Rather, this distinction depends 
on whether the current disability carries a correct diagnosis 
that is distinct from the diagnosis assigned to the 
disability when service connection was previously denied.  
Id.  

Of record at the time of the last final denial of service 
connection for knee disabilities were prison medical 
treatment records documenting that the Veteran had left knee 
arthritis.  

Submitted since that last final denial, is a February 2005 
report from Healthsouth Evaluation Center, signed by S.C., 
D.O.  Dr. S.C. reported that the Veteran had pain of both 
knees.  His left knee exhibited tenderness over the lateral 
menisci and lateral collateral ligaments.  His right knee 
exhibited peripatellar pain.  While diagnoses were provided 
of the Veteran's spine, hips, feet, sinuses, and 
cardiovascular system, no diagnosis was provided with regard 
to his knees.  

This evidence is new evidence.  With regard to his claimed 
right knee disability, the evidence is material as far as it 
is evidence of symptoms of a present disability.  

In October 2006, the Veteran underwent a VA examination of 
his hips, legs, knees and back.  During the examination, the 
Veteran reported that he developed pain of both knees from 
crawling on and off airplanes as a mechanic during service.  
He had not previously alleged this connection to service.  

The Court has stated that "the Veteran's reports of what 
occurred in service . . . is competent and probative 
evidence."  Washington v. Nicholson, 19 Vet. App. 362, 367 
(2005).  The Veteran's report of knee injuries during service 
from crawling on aircraft is new and material evidence 
related to the basis of the now final denial of his claims 
for service connection for knee disabilities.  As stated 
above, the Board does not assess the credibility of evidence 
nor weigh the evidence when determining whether to reopen the 
claim.  

As new and material evidence has been submitted with regard 
to each of the bases for now final denial of service 
connection for right and left knee disabilities, the claims 
must be reopened.  

Knee disabilities claims - merits

Service treatment records are absent for any mention of 
symptoms involving the Veteran's knees.  This is important in 
this case because these records document that the Veteran 
sought treatment for a variety of symptoms.  For example, in 
September 1969, the Veteran sought treatment for an injured 
finger, diagnoses as a sprain and hematoma; in May 1970, the 
Veteran reported a sore foot, diagnosed as metatarsalgia; and 
in June 1969, the Veteran reported sore arches, for which he 
was prescribed arch supports.  

These symptoms for which the Veteran did seek treatment 
during service are not dissimilar in degree or kind from 
painful knees.  Given that the Veteran sought treatment for 
symptoms of his feet and finger, the Board finds it highly 
likely that if the Veteran did indeed have knee problems 
during service, from crawling on aircraft or otherwise, he 
would have sought treatment.  That he did not do so is 
evidence that he did not have any such knee symptoms during 
service.  

Also significant is that March 1976 report of separation 
medical examination indicates a normal clinical evaluation of 
the Veteran's lower extremities.  In an associated report of 
medical history, the Veteran indicated that he did not then 
have, nor had ever had swollen or painful joints, lameness, 
bone, joint or other deformity, arthritis, rheumatism, or 
bursitis, or trick or locked knee.  This is more evidence 
that the Veteran did not have any symptoms involving his 
knees during service.  Had he suffered from knee pain, he 
would likely have indicated so in at least one of these 
categories listed on the report of medical history.  

This report of sore knees during service was first made 
during the October 2006 VA examination.  The Board finds the 
service treatment records, created contemporaneous to the 
alleged knee problems during service, to be more probative 
than the Veteran's accounts some three decades after 
separation from service.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the Veteran).  

The Veteran's first report of any knee symptoms is found in 
prison medical treatment records from February 2003.  In 
those records, the Veteran complained of left knee pain and 
reported that he had fell on his left knee years ago.  There 
is no report of right knee pain.  Thus, the account of his 
left knee pain is different here than what he reported during 
the October 2006 VA examination and different from his 
assertion that his knee pain is due to his service connected 
low back disorder.  

The Board finds this discrepancy to impact negatively on the 
Veteran's credibility in reporting what he believes to be the 
cause of his knee pain.  This reduces the probative value to 
be assigned to his statement regarding onset of left knee 
pain during service and as somehow connected to his low back 
disability.  

In the October 2006 examination report, the physician who 
examined the Veteran indicated that he had reviewed the 
Veteran's claims file.  The medical history section of the 
examination report indicates that he interviewed the Veteran.  
Following a detailed explanation of physical examination 
findings, the examiner diagnosed right and left knee strain.  
The examiner rendered an opinion that the Veteran's knee 
strain was unrelated to his service connected low back 
disability.  

The Board affords this examination report considerable 
probative value.  The physician examined the Veteran, 
reviewed his recorded medical history, and interviewed the 
Veteran.  He based his opinion on this considerable body of 
data and there is every indication that the physician applied 
reliable medical principles to that data in rendering his 
opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  

The Veteran has not demonstrated that he has medical 
knowledge other than that of a layperson.  As such, his own 
opinion that his knee symptoms are related to his low back 
disability is not competent evidence.  See.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  See also Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).

This is not to say that a layperson is never competent to 
address questions which appear, at first inspection, to be of 
a medical nature.  As the Court stated in Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007), some conditions, such as 
varicose veins, are diagnosed by unique and readily 
identifiable features, and a layperson is competent to report 
observation of such features as visibly tortuous or dilated 
veins.  However, the Court has also stated that whether a 
person suffers from bronchial asthma is not a question 
subject to the opinion of a layperson.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The question of whether the 
Veteran's knee strains are related in any way to his low back 
disability is too complex a medical question to lend itself 
to the opinion of a layperson.  Therefore, the Veteran's 
opinion that his knee disabilities are related to his low 
back disability is not competent evidence.

Only the Veteran's report of symptoms during service provides 
competent evidence favorable to this claim for service 
connection for knee disabilities.  Evidence unfavorable to 
his claims include service medical records, his inconsistent 
reports of what he believes caused his knee symptoms, and the 
October 2006 medical examination report.  The Board finds 
that the preponderance of evidence is against granting 
service connection for the Veteran's knee disabilities.  
Hence, his appeal as to this issue must be denied.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102 (2008).  

PTSD - new and material evidence

Establishing service connection for PTSD requires specific 
findings.  These are (1) a current medical diagnosis of PTSD; 
(2) credible supporting evidence that the claimed in- service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th edition, of the American Psychiatric Association (DSM- 
IV).  Id., see also 38 C.F.R. § 4.125(a) (2008).

The evidence required to establish the occurrence of an in- 
service stressor depends upon whether the veteran was engaged 
in combat with the enemy.  38 C.F.R.  § 3.304(f)(1) states:

If the evidence establishes that the 
veteran engaged in combat with the enemy 
and the claimed stressor is related to 
that combat, in the absence of clear and 
convincing evidence to the contrary, and 
provided that the claimed stressor is 
consistent with the circumstances, 
conditions, or hardships of the veteran's 
service, the veteran's lay testimony 
alone may establish the occurrence of the 
claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere 
service in a combat zone does not establish that a veteran 
engaged in combat with the enemy.  Id.  Whether the veteran 
engaged in combat with the enemy is determined through the 
receipt of certain recognized military citations or other 
supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

In contrast, where "VA determines that the veteran did not 
engage in combat with the enemy...the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor."  See Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).  In such cases, the record must 
contain corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994).  The requisite additional evidence may be obtained 
from sources other than the veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996)

Service connection for PTSD was initially denied in an 
October 2004 rating decision.  In October 2005, the Veteran 
filed a Notice of Disagreement initiating an appeal to the 
Board of that decision.  On June 6, 2006, the RO mailed to 
the Veteran a Statement of the Case dated June 3, 2006.  

In August 22, 2006, the RO received a writing in which the 
Veteran stated "I want to reopen my claim for PTSD.  I 
failed to meet the suspense date for my Form 9" (emphasis in 
the original).  

The Veteran is correct; he failed to file a timely 
substantive appeal.  Because the appeal to the Board of the 
October 2004 denial of service connection for PTSD was not 
perfected, the decision became final.  See 38 U.S.C.A. 
§ 7105(d); 38 C.F.R. § 3.104(a), 20.1103.  The Veteran's 
August 2006 statement is a claim to reopen his previously 
denied claim.  

The bases for the October 2004 denial of service connection 
for PTSD were that the Veteran did not have PTSD and that 
there were no verified inservice stressors.  Thus, to reopen 
his claim the evidence received since the October 2004 
decision must tend to show both that the Veteran has PTSD and 
that an inservice stressor has been verified or is 
verifiable.  

At the time of the October 2004 rating decision, the Veteran 
had provided VA with a description of his alleged inservice 
stressors.  In a letter dated in March 2004, the Veteran 
reported that he experienced inservice stressors while 
stationed in at an Air Force base in Ubon, Thailand in 1971.  
He reported being subject to mortar attack at the air base 
and witnessing the death of a fellow soldier, Sergeant B.  

In March 2006, the Veteran submitted a writing to VA in which 
he reported that the attacks he experienced during service 
were between March and October 1970 and that Sergeant B. died 
in August 1970.  In April 2006, the Veteran submitted a 
writing to VA providing for different dates than he had 
alleged in the March 2006 writing.  The new dates were 
alleged to be between November 15, 1970 and December 1970; 
for both the experienced mortar attacks and the death of 
Sergeant B.  

This is evidence going to one of the bases for the now final 
denial of service connection for PTSD.  

A July 2005 mental health addiction specialist note contains 
an assessment of PTSD.  This is some evidence that the 
Veteran may have PTSD.  As such, this goes to the other basis 
for the now final denial of service connection for PTSD.  

Both the July 2005 clinical note and the March and April 2006 
statements from the Veteran have been added to the record 
since the October 2004 denial of service connection for PTSD.  
This evidence is therefore new evidence.  

These items of evidence, taken together, have some tendency 
to prove those elements that were found to be lacking in the 
October 2004 denial of service connection for PTSD.  Analysis 
of this evidence, along with other evidence of record, would 
be premature at this time.  Hence, the Board finds that new 
and material evidence has been submitted to reopen the 
Veteran's claim for service connection for PTSD and the claim 
is reopened.  

Having reopened the claim, the Board has determined that 
additional development is necessary in this case.  Hence, the 
Board does not here decide if service connection is warranted 
for PTSD but rather must remand the matter to the RO to 
conduct the necessary development.  This is explained in 
detail in the Remand portion of this document.  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the Veteran in October 2005, June 2006, 
November 2006, and April 2007.  All letters were sent prior 
to the respective denials of his claims by the RO.  The 
October 2005 and April 2007 letters addressed the claim for 
service connection for hepatitis C.  The June 2006 letter 
addressed the claim for service connection for knee 
disabilities.  The November 2006 letter addressed the claim 
for service connection for PTSD.  

All but the October 2005 letter informed the Veteran of what 
evidence was required to substantiate the respective claim 
and of the his and VA's respective duties for obtaining 
evidence as to all elements of a service connection claim, 
including assignment of disability ratings and effective 
dates in the event that a claim is granted.  All of the 
letters informed the Veteran of his and VA's respective 
duties in obtaining evidence.  The February 2007 letter 
provided the Veteran with all required notice with regard to 
his claim for service connection for hepatitis C, including 
notice as to how VA assigns disability ratings and effective 
dates.  

In the November 2006 letter and the February 2007 letter, the 
RO provided the Veteran with notice as to the requirements to 
reopen his previously denied claims for PTSD and hepatitis C, 
respectively,  including the bases for the previous denials.  

Such notice was not provided with regard to the claim for 
service connection for knee disabilities.  There can be no 
prejudice to the Veteran due to lack of VCAA notice regarding 
that evidence needed to reopen a claim because the Board has 
reopened the claim for service connection for knee 
disabilities.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment record and service personnel and treatment records.  
Associated with the claims file are prison medical treatment 
records, including from the Texas Department of Criminal 
Justice and records marked "Property of Corrections 
Corporation of America."  Also associated with the claims 
file are records from the Healthsouth Evaluation Center, 
signed by S.C., D.O., and a psychiatric evaluation report 
signed by J.S., Ph.D.  In October 2007, VA afforded the 
Veteran a medical examination and obtained a medical opinion 
with regard to his claim for service connection for knee 
disabilities.  In October 2007, VA afforded the Veteran a 
medical examination and obtained a medical opinion with 
regard to his claim for service connection for hepatitis C.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

New and material evidence having been submitted, the 
Veteran's claims for service connection for hepatitis C, 
PTSD, and right and left knee disabilities are reopened.  

Service connection for hepatitis C and for right and left 
knee disabilities is denied.  


REMAND

In a letter sent to the Veteran in March 2006, the RO 
requested that the Veteran provide the date of the alleged 
attack by the enemy on the Ubon, Thailand base and the date 
of Sergeant B.'s death.  This letter informed the Veteran 
that this information was necessary for the RO to try to 
verify the alleged stressors with the U.S. Army and Joint 
Service Records Research Center (JSRRC).  

Later than month, the RO received a statement from the 
Veteran in which he provided the date of the attack as 
between March and October 1970 and the date of death of 
Sergeant B. as August 1970.  

The April 2006, the Veteran submitted another letter to VA 
alleging different dates than he had in March 2006.  In that 
later letter, he stated that the date of the alleged attack 
on the base was between November and December 1970 and that 
Sergeant B. died during that same time frame.  

Of record is a document entitled PTSD STRESSOR // AO 
WORKSHEET.  This contains a handwritten annotation of 
"formal finding 5/30/06."  Typewritten under a heading of 
RESEARCH//DISCOVERY: is the following:  "Veteran was 
assigned to Ubon Air Force Base in Thailand and the base did 
have occasional mortar and sapper attacks.  I could not find 
any information on SGT [B] or an attack in August 1970.  did 
verified (sic) an attack in January 1970 just prior to 
Veteran arrival."  

Also of record is a May 30, 2006 memorandum with a subject 
entry of "Formal finding on a lack of information required 
to verify stressors in connection with the PTSD claim."  
This memorandum states that a determination had been made 
that information required to verify the Veteran's alleged 
stressors was insufficient to send to the JSRRC.  

It appears that the Veteran provided very specific 
information, but confusing, information as to the alleged 
death of Sergeant B and the dates of the alleged attacks.  
Hence, it appears that the Veteran provided the information 
requested by the RO.  Yet, clear from the May 2006 
memorandum, the RO did not submit the information to the 
JSRRC.  It is unclear how the RO determined that the base was 
not attacked during the time frame that the Veteran provided 
or that Sergeant B. did not die during an attack.  

In a letter dated in February 2007, the Veteran's attorney 
referred to the May 2006 memorandum.  He argued that the RO 
had apparently requested information regarding Sergeant B and 
the attorney requested that the RO obtain information as to 
the death of Sergeant B with an alternate spelling.  Of note 
is that the difference in spelling is one letter, and "n" 
versus and "m".  

In that letter, the Veteran's attorney remarked that the RO 
appeared to have received the above information by telephone 
or letter.  He requested that the RO obtain copies of 
whatever military documents the RO relied upon in making the 
determination that there were occasional mortar and sapper 
attacks on the base in Thailand.  

The RO responded to the Veteran's attorney in a letter dated 
in March 2007.  In that response the RO indicated that the RO 
had no record of evidence or indication that the base in 
Thailand was ever attacked by the North Vietnamese, and that 
there would therefore have not been any casualties.  Also 
reported in this letter was that the RO had no documents 
showing attacks on air bases in Thailand.  

This was followed by a letter from the Veteran's attorney in 
which he pointed out the conflict between the RO's first 
statement that there was an attack on the base in January 
1970 and the latter statement that the base was never 
attacked.  

The RO's statements in these documents require clarification.  
In the first document, the RO states that mortar and sapper 
attacks on the Ubon Thailand base occurred in January 1970 
but in the later, March 2007 letter, the RO indicates that 
the base was never attacked.  The Board is unable to 
determine upon what information the RO relied in concluding 
that the Sergeant B. was not killed while the Veteran was 
stationed in Ubon Thailand or that an attack occurred in 
January 1970 but not during the Veteran's duty at that base.  
Although the document titled PTSD STRESSOR // AO WORKSHEET 
refers to research, it is unclear what research was conducted 
and what sources were relied on by the RO in making its 
determinations.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a letter asking for 
clarification as to the dates of the 
alleged attacks on the base in Ubon, 
Thailand and the date of the alleged death 
of Sergeant B.  This letter should specify 
the length of the time frame (such as 60 
days or 90 days, as appropriate) for which 
the must such dates.  Also request that 
the Veteran provide typed or printed 
spellings of Sergeant B.'s name.  


2.  If, and only if, the Veteran or his 
representative clarifies the dates 
described above, prepare a summary of the 
claimed stressor(s).  The summary should 
include alternate spellings, as identified 
by the Veteran or his attorney, of the 
individual whom the Veteran has identified 
as dying in an attack on the Air Force 
Base in Ubon Thailand in August 1970.  
Include with this summary, a request to 
the U. S. Army & Joint Services Records 
Research Center (JSRRC) for stressor 
verification.  

The JSRRC should be asked to provide any 
information that might corroborate the 
Veteran's alleged stressors.  If the JSRRC 
is unable to provide information regarding 
any of the stressors alleged by the 
Veteran, it should provide specific 
confirmation of that fact. 

3.  Associate with the claims file a copy 
of the summary, the request to the JSRRC 
and all responses from the JSRRC.  

4.  If, and only if, an inservice 
stressor(s) is verified, schedule the 
Veteran for a VA examination regarding his 
PTSD.  The claims file must be provided to 
the examiner.  The examiner must also be 
informed of the verified inservice 
stressor(s).  The examiner must review the 
claims file in conjunction with the 
examination and must indicate in his or 
her report as to whether the claims file 
was reviewed.

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms to 
DSM-IV.  

If the examining physician finds that the 
Veteran meets the criteria for a PTSD 
diagnosis, he/she should specifically 
identify which stressor is linked to the 
PTSD diagnosis.  

5.  After ensuring the above development 
has been completed, readjudicate the issue 
on appeal.  If the benefit sought is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative and an appropriate 
time allowed for response thereto.  The 
case should then be returned to the Board 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


